Name: Commission Implementing Regulation (EU) 2017/1422 of 4 August 2017 designating the European Union reference centre responsible for the scientific and technical contribution to the harmonisation and improvement of the methods of performance testing and genetic evaluation of purebred breeding animals of the bovine species (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  agricultural policy;  technology and technical regulations;  means of agricultural production;  documentation;  Europe
 Date Published: nan

 5.8.2017 EN Official Journal of the European Union L 204/78 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1422 of 4 August 2017 designating the European Union reference centre responsible for the scientific and technical contribution to the harmonisation and improvement of the methods of performance testing and genetic evaluation of purebred breeding animals of the bovine species (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1012 of the European Parliament and of the Council of 8 June 2016 on zootechnical and genealogical conditions for the breeding, trade in and entry into the Union of purebred breeding animals, hybrid breeding pigs and the germinal products thereof and amending Regulation (EU) No 652/2014, Council Directives 89/608/EEC and 90/425/EEC and repealing certain acts in the area of animal breeding (Animal Breeding Regulation) (1), and in particular Article 29(1) thereof, Whereas: (1) During the meeting of the Commission Working Group on Zootechnics of 15 November 2016, experts from the Member States expressed the continued need to promote the harmonisation and improvement of the methods of performance testing and genetic evaluation of purebred breeding animals of the bovine species used by breed societies or by third parties designated by those breed societies. (2) The Commission, in accordance with Article 29(3) of Regulation (EU) 2016/1012, carried out a public call for selection and designation of the European Union reference centre responsible for the scientific and technical contribution to the harmonisation and improvement of the methods in relation to purebred breeding animals of the bovine species. (3) The evaluation and selection board appointed for that call concluded that the Interbull Centre complies with the requirements set out in point 1 of Annex IV to Regulation (EU) 2016/1012 and could be responsible for the tasks set out in point 2 of that Annex. (4) The Interbull Centre should therefore be designated as the European Union reference centre responsible for the scientific and technical contribution to the harmonisation and improvement of the methods of performance testing and genetic evaluation of purebred breeding animals of the bovine species. The designation is to be reviewed regularly in accordance with Article 29(3) of Regulation (EU) 2016/1012. (5) This Regulation should be applicable from 1 November 2018 in accordance with the date of application provided for in Article 69 of Regulation (EU) 2016/1012. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Zootechnics, HAS ADOPTED THIS REGULATION: Article 1 The following centre shall be designated as the European Union reference centre responsible for the scientific and technical contribution to the harmonisation and improvement of the methods of performance testing and genetic evaluation of purebred breeding animals of the bovine species: Interbull Centre Department of Animal Breeding and Genetics Swedish University of Agricultural Science  SLU Ulls vÃ ¤g 26 Box 7023 SE-750 07 Uppsala Sweden Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 November 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 171, 29.6.2016, p. 66.